ORDER
PER CURIAM.
Appellant, Pierre Davis, (“defendant”), appeals the judgment of conviction entered by the Circuit Court, of the City of St. Louis after a jury found him guilty of one count of murder in the second degree, section 565.021, RSMo 1994;1 one count of armed criminal action, section 571.015 and one count of arson in the first degree, section 569.040. The trial court sentenced defendant to thirty years imprisonment on each count, the murder in the second degree and armed criminal action counts to run concurrently and the arson count to run consecutively. We affirm.
Defendant raised two points on appeal. He argued the trial court erred in denying his motion for judgment of acquittal at the close of the evidence as to the arson count as there was not sufficient evidence to support the charge of arson in the first degree. We disagree. In defendant’s second point he argued the trial court erred in overruling his objection to the prosecutor’s argument in her closing rebuttal statement that one victim was shot while beneath a mattress. We disagree.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.